Citation Nr: 0706523	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  97-20 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for postoperative residuals of a torn rotator cuff, 
left shoulder, from November 1, 1996 to February 1, 2005.

2.  Entitlement to an initial evaluation in excess of 30 
percent for postoperative residuals of a torn rotator cuff, 
left shoulder, on and after February 1, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The appellant served on active duty from February 1943 to 
December 1945 and from August 1952 to November 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) from a December 1996 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).  The Board addressed the issues involved in this 
case in an April 2001 decision that was vacated by a 
September 2002 Order of the United States Court of Appeals 
for Veterans Claims (Court). By a November 2003 decision, the 
Board again addressed the issues involved in the case. The 
Court, by a July 2004 Order, vacated a portion of that 
decision and remanded the case for further administrative 
adjudication.  The case is, therefore, again before the Board 
for appellate action.

In the Joint Motion granted by the Court's July 2004 Order, 
it was noted that VA must address the unadjudicated claims of 
service connection for April 1995 left hand and wrist 
injuries.  The RO has not addressed these claims, which are 
referred to the RO for appropriate action.  The Board does 
not have jurisdiction to address these claims prior to the 
RO's initial adjudication.

In September 2004 the veteran raised claims for entitlement 
to service connection for gastroesophageal reflux disease 
(GERD) and erosive esophagitis as secondary to treatment for 
his left shoulder disorder.  This matter is referred to the 
RO for further consideration. 

In a November 2004 decision, the Board denied the claim of 
entitlement to an initial evaluation in excess of 10 percent 
for torn rotator cuff, left shoulder, between May 10, 1995 
and September 8, 1996.  The Board also denied entitlement to 
a separate evaluation for arthritis of the acromioclavicular 
joint and impingement syndrome.  The claim of entitlement to 
an initial evaluation in excess of 20 percent for 
postoperative residuals of a torn rotator cuff, left 
shoulder, from November 1, 1996, was remanded for further 
development. 

While the matter was in remand status, the RO in a July 2005 
rating, granted a temporary 100 percent rating from October 
7. 2004 to February 1, 2005 with a 20 percent rating assigned 
effective February 1, 2005.  The RO in a September 2005 
rating then granted an increased rating to 30 percent 
disabling for a torn rotator cuff, left shoulder, effective 
February 1, 2005.  Generally, a veteran is presumed to be 
seeking the maximum benefit allowed by law and regulation and 
a claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, the issues have been characterized in the 
issue portion of the decision to reflect the increased rating 
issues remaining on appeal.

In January 2006, this matter was remanded yet again to allow 
for the development of additional evidence referred to by the 
veteran in correspondence dated in October 2005 as well as to 
review additional evidence submitted.  

Although the veteran submitted a statement in September 2006 
after the most recent supplemental statement of the case, 
this statement referred to medical evidence already of record 
and reiterated contentions of financial hardship already of 
record.  Thus there is no need to remand this matter for 
adjudication by the RO.  He also sent a request for a copy of 
his January 2006 remand, which was provided to him by the 
Board in January 2007.  

This matter is now returned to the Board for further 
consideration. 


FINDINGS OF FACT

1.  After November 1, 1996 and prior to February 1, 2005, the 
veteran's service- connected left shoulder disability was 
manifested by complaints of pain and moderately severe 
limitation of movement.

2.  On and after February 1, 2005, the veteran's service-
connected left shoulder disability was manifested by 
complaints of pain and severe limitation of movement, with 
restrictions of abduction shown to more closely resemble 
ankylosis with abduction of 25 degrees from the side, and 
there is no evidence of fibrous union, nonunion or loss of 
head of the humerus.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for postoperative residuals of a torn rotator cuff, 
left shoulder, from November 1, 1996 to February 1, 2005 have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 
& Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5201, 5203 (2006).

2.  The criteria for a disability rating of 40 percent, but 
no higher, on and after February 1, 2005, for postoperative 
residuals of a torn rotator cuff, left shoulder have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, Part 4, Diagnostic Codes 5200, 5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VA notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

The veteran's initial claim involved in this case was 
received in July 1996, and after granting service connection 
in December 1996, the RO provided initial notice of the 
provisions of the 38 U.S.C.A. § 5103(a) as pertaining to 
entitlement to an increased initial rating in a May 2001 
letter.  He was sent additional letters from the RO in 
January 2002, July 2002, and May 2004, and from the AMC in 
April 2006.  In these letters, the veteran was told of the 
requirements for an increased rating, of the reasons for the 
denial of his claim, of his and VA's respective duties, and 
he was asked to provide information in his possession 
relevant to the claim.  The duty to assist letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports, and the most recent 
examination report of July 2005 provides a current assessment 
of the veteran's condition based on examination of the 
veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
October 2006 supplemental statement of the case, the veteran 
was provided with notice of the type of evidence necessary to 
establish the degree of disability and earlier effective 
dates for this matter.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. at 186-87; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).

II.  Increased Rating

The veteran contends that his left shoulder impairment is 
more severe than currently evaluated.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R., Part 4 (2006).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2006) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2006) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

The RO has rated the service-connected disability under 
various Diagnostic Codes, including the Diagnostic Code for 
limitation of motion of the arm under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  The RO also evaluated the 
disability under Diagnostic Code 5203 for impairment of the 
clavicle or scapula.  Since the veteran's service-connected 
disability currently involves severe limitation of motion, 
the Board finds that alternative ratings under Diagnostic 
Code 5200 (ankylosis of the scapulohumeral articulation) and 
Diagnostic Code 5202, (malunion of the humerus) are also 
appropriate.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(implicitly holding that the BVA's selection of a Diagnostic 
Code may not be set aside as "arbitrary, capricious, an abuse 
of discretion, or otherwise not in accordance with law," if 
relevant data is examined and a reasonable basis exists for 
its selection) (Citations omitted).

Malunion of the clavicle or scapula or nonunion without loose 
movement warrants a 10 percent evaluation.  A 20 percent 
evaluation requires nonunion with loose movement or 
dislocation.  These disabilities may also be evaluated on the 
basis of impairment of function of the contiguous joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5203 (2006).  At the March 
1995 VA examination it was noted that the veteran was right 
handed as per history.  The veteran's torn rotator cuff is of 
this left shoulder, which is his minor extremity.  A 20 
percent disability evaluation is warranted for limitation of 
motion of the minor arm when motion is possible to either the 
shoulder level or a point midway between the side and 
shoulder level.  A 30 percent evaluation requires limitation 
of movement to a point 25 degrees from the side.  38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2006).

The average normal range of motion of the shoulder is forward 
elevation (flexion) from zero to 180 degrees; abduction from 
zero to 180 degrees; external rotation from zero to 90 
degrees; and internal rotation from zero to 90 degrees.  When 
the arm is held at the shoulder level, the shoulder is in 90 
degrees of either forward elevation (flexion) or abduction.  
38 C.F.R. § 4.71 (2006).

Under Diagnostic Code 5200, for the assignment of disability 
rating in excess of 20 percent, there must be intermediate 
between favorable and unfavorable ankylosis (scapula and 
humerus move as one piece) of the minor scapulohumeral 
articulation, which would warrant the assignment of a 30 
percent rating.  And, a 40 percent rating is granted for 
unfavorable ankylosis with abduction limited to 25 degrees 
from side.. See 38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2006).  

Under Diagnostic Code 5202, malunion of the humerus with 
moderate/marked deformity, or recurrent dislocation of the 
scapulohumeral joint (minor extremity) warrants a 20 percent 
rating.  Fibrous union of the minor humerus warrants a 40 
percent rating, nonunion (false flail joint) of the minor 
humerus warrants a 50 percent rating, and loss of head (flail 
shoulder) of the minor humerus warrants a 70 percent rating. 
See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2006).

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue the benefit of the 
doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2006).

Left shoulder rated at 20 percent disabling from November 
1996 to February 2005

The question turns to whether the veteran's left shoulder 
disorder should be rated more than 20 percent disabling from 
November 1996 to February 2005.  Evidence from this time 
period includes November 1996 records from the orthopedic 
clinic, which noted the previous acromioplasty, but appear to 
indicate the right shoulder.  The shoulder was not painful 
and there was full range of motion.  A December 1996 record 
from St. Joseph's hospital addressed treatment for coronary 
pulmonary disease and congestive heart failure, but made 
mention of recent surgery to the right shoulder.  

Private treatment records between October 1996 and 1999 
document treatment and hospitalizations for other medical 
problems; primarily for chronic obstructive pulmonary disease 
and cardiac disease.  The left shoulder was not referenced, 
except as mentioned in passing, such as a January 1999 record 
addressing laryngitis and abdominal pain which noted a 
history of left shoulder surgery.  

VA outpatient treatment records show that in September 2000 
the veteran complained of continued pain.  Passive abduction 
was 70 degrees and flexion was 90 degrees. There was weakness 
in the rotator cuff.  The assessment was probable chronic 
rotator cuff tear.  Otherwise, VA treatment records between 
July 2001 and June 2002 and private treatment records between 
2000 and 2002 document treatment for other medical problems 
besides the left shoulder.  

The report of an August 2002 VA examination reflected a 
history of left shoulder problems since 1995 when he was 
injured while getting a chest X-ray.  He had a history of 
surgery in 1996, in which the cuff was not repaired, but two 
bones were removed.  He indicated that the shoulder remained 
symptomatic and he described chronic pain that varied in 
severity.  He had a rather marked limitation of motion and 
said he could not lift his arm above shoulder level.  He was 
bothered by activities such as lifting and carrying.  He was 
noted to be right handed.  He was noted to take Tylenol, with 
Motrin discontinued due to stomach problems.  On physical 
examination, he had a well healed surgical scar over the AC 
joint.  He had tenderness to palpation of the AC joint as 
well as over the anterior aspect of the shoulder.  He had the 
following ranges of motion active/passive:  Flexion was 
90/110 degrees.  Abduction was 80/90 degrees.  Internal 
rotation was 65 degrees and external rotation was 40 degrees.  
He had pain on extremes of motion.  Strength was 4/5.  He had 
a positive Hawkins' impingement sign of the left shoulder.  
X-rays revealed progression of the asymmetric degenerative 
changes of the glenohumeral joint.  Sclerosis of the humeral 
head at the attachment of the rotator cuff.  The impression 
rendered was service connected torn rotator cuff of the left 
shoulder.  Postoperative probable excision of the distal 
clavicle.

To address the Deluca provision the August 2002 VA examiner 
indicated that the veteran had pain and limitation of motion 
of the shoulder. He was also, noted to have weakness on 
strength testing.  Certainly pain could further limit 
functional ability during a flare-up or with increased use as 
described.  It was not feasible, however, to attempt to 
express any of this in terms of additional limitation of 
motion, as these matters could not be determined with any 
degree of medical certainty.

The report of a March 2003 VA examination included a review 
of the claims file and an opinion addressing an issue that 
had been disposed of in the previous Board decision of 
November 2004.  Pertinent findings from this examination 
included a well healed surgical scar over the left 
acromioclavicular joint.  He had significant tenderness to 
palpation over the acromiclavicular joint of the shoulder as 
well as over the anterior aspect of the shoulder.  He had the 
following active/passive ranges of motion:  He was able to 
slowly actively flex the shoulder to 100 degrees with pain.  
He had further flexion to 110 degrees with minimal passive 
assistance with pain.  Abduction was to 85 degrees actively 
and passively.  He had 90 degrees of abduction.  This was 
also painful.  He had 60 degrees of internal rotation and 40 
degrees of external rotation with complaints of pain 
particularly on extremes of range.  He had a positive Hawkins 
impingement sign.  Strength of the shoulder was 4/5.  The 
December 2002 x-ray revealed mild degenerative changes 
involved with the acromioclavicular joint and head of the 
humerus.  

The impression was chronic left shoulder pain with history of 
impingement syndrome, acromioclavicular joint arthritis and 
partial rotator cuff tear.  Also diagnosed was status post 
open anterior partial acromioplasty, debridement of partial 
rotator cuff tear and excision of distal clavicle.  There was 
pain and limitation of motion as noted.  The veteran also had 
mild weakness on strength testing of the left shoulder.  
Certainly, it was felt that he would have limitation of 
function due to the pain, limitation of motion, and mild 
weakness of the shoulder.  It was not feasible, however, to 
attempt to express any of this in terms of additional 
limitation of motion, as these matters could not be 
determined with any degree of medical certainty.

Records from the Memphis VA medical facility dated in 2004 
address problems in addition to the veteran's left shoulder 
disorder, such as cardiovascular and gastrointestinal 
problems.  These records however document that he continued 
to take pain medication as well as several instances of left 
shoulder complaints between August 2004 and December 2004.  
He was seen at the emergency room (ER) in August 2004 with 
complaints of left shoulder pain, ongoing for a long time, 
worse with movement of the shoulder.  He planned to have 
surgery the next month.  On physical examination he had 
slight tenderness over the muscles of the left shoulder.  The 
impression was arthralgia with history of GI bleeding.  In 
another August 2004 record from the same day, he gave a 
history having been seen few days earlier in the orthopedic 
clinic with the same complaints.  He stated at that time his 
arm was lifted over his head and the manipulation left the 
arm in pain.  He was scheduled to have left shoulder total 
replacement surgery in the near future.  He could not take 
NSAIDS due to GI bleed.  He was injected with morphine in the 
left shoulder.  A September 2004 ER record noted the same 
history and findings as in August 2004 and the veteran had a 
repeat injection of morphine.  

In October 2004 the veteran underwent left shoulder 
hemiarthroplasty.  The indications for the surgery were that 
he had osteoarthritis of the left shoulder.  It was decided 
that a hemiarthroplasty was needed due to the fact that he 
had a chronic rotator cuff tear.  He was having an increase 
in pain that kept him up at night.  He failed conservative 
treatment.  He was advised that the surgery may help his 
pain, but probably would not help his function due to the 
rotator cuff tear.  He is noted to have been awarded a 
temporary 100 percent disability rating for surgery and 
convalescence between the October 7, 2004 surgery and 
February 1, 2005.
Following surgery, he underwent physical therapy (PT) for his 
left shoulder beginning in October 2004.  In mid-October 
2004, he underwent follow up X-rays after a fall and the left 
shoulder prosthesis was seen appropriately aligned with the 
glenoid fossa on AP and axillary lateral views.  Skin staples 
were noted from the recent surgery.  A November 2004 PT 
record indicated that the veteran had developed adhesive 
capsulitis and was very reluctant to perform range of motion 
exercises due to pain.  Another November 2004 record 
indicated that his incision had healed with no signs of 
infection.  The PT records are noted to include aquatic 
therapy beginning in November 2004.  He was also noted to 
complain in November 2004 that his medications were too 
strong for the left shoulder pain and he wanted something 
milder.

A November 2004 X ray report noted that the veteran could not 
actively lift his arm, but that it had to be moved by another 
person.  The X-rays showed shoulder arthroplasty with 
prosthetic device at the humeral head.  Humeral head 
component was superiorly positioned at the glenoid fossa.  
Position had not significantly changed as compared to the 
October 2004 film.  

A January 2004 X-ray report noted the left proximal humerus 
prosthesis to be in stable position.  The prosthetic head of 
the humerus was slightly higher in position than the glenoid, 
though similar to the prior exam.  No acute fracture or 
significant change was noted.  

A June 2004 VA examination revealed complaints of a lot of 
difficulty with overhead activities and he was undergoing 
regular subacromial injections for shoulder pain until he 
could be medically cleared for an arthroplasty.  On physical 
examination his median, radial and ulnar nerves were intact 
and there was no mass or lesion changes of the left upper 
extremities.  He had 2+ radial pulse.  He had forward flexion 
to 90 degrees, abduction to 80 degrees and internal rotation 
to his left hip.  His cross body abduction was normal.  He 
had passive external rotation of about 45 degrees.  He had 
significant weakness with supraspinatus, infraspinatus 
testing.  He had gotten a positive Jobst sign, a positive 
impingement sign.  His right upper extremity had a full range 
of motion.  There was no impingement sign and he had 
reasonably good strength in his remaining rotator cuff.  The 
assessment was chronic rotator cuff tear and chronic rotator 
cuff arthropathy.  He was already scheduled with orthopedics 
to undergo left shoulder hemiarthroplasty when medically 
cleared.  He had pain with range of motion testing, 
especially at the end points.  He had positive impingement 
sign.  The examiner opined that the degenerative process 
would continue to progress but the amount of disability this 
would result in was difficult to predict.  X-rays were noted 
to show arthritic change of both the glenohumeral joint as 
well as AC joint and degenerative changes of humerus, more 
specifically the head of the humerus.  No fractures or 
lesions were noted.  

In December 2004 he fell and struck his left side against a 
wall.  He had mild pain to palpation on the left side, but 
there was no indication that the left shoulder was affected 
by this fall.  

Aquatic therapy records from January 2005 reflect complaints 
that the veteran was still very stiff, but he moved much 
better in the pool.  The provisional diagnosis was pain in 
joint involving shoulder region.  His pain was described as a 
7 out of 10 and he indicated he would be happy if he would be 
able to get his left hand high enough to comb his hair.  

Also in January 2005, he was seen at the emergency room with 
concerns about a cardiac condition, with the X-ray showing 
pertinent findings of a prosthesis in the left humerus.  

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of an 
increased rating in excess of 20 percent between October 1996 
and February 2005.

All of the VA examinations and medical records, between 
October 1996 and February 2005, have shown that the veteran 
suffered from pain and weakness from the rotator cuff injury.  
His range of motion was repeatedly shown to be limited and 
there was pain on motion, particularly at the extremes of 
motion.  However, the ranges of motion described above, to 
include even the factoring of pain and weakness, were not 
shown to have more closely resembled a limitation of motion 
to 25 degrees from the side, which would warrant a 30 percent 
rating for the minor arm.  Nor do the records demonstrate 
that during this time period the veteran's left shoulder 
disability more closely resembled an ankylosis or a fibrous 
union of the humerus, which would warrant higher evaluations.  
In sum, the preponderance of the evidence reflects that prior 
to June 2005 the veteran's left shoulder impairment met the 
criteria for no more than a 20 percent rating.  

Increased rating in excess of 30 percent as of February 1, 
2005

In February 2005 he was described as doing well with his pool 
exercises, although he was noted to require close supervision 
because of limited range of motion in his shoulder.  He 
continued to be doing well with his aquatic exercises in 
March 2005.

An April 2005 treatment record indicated that the veteran had 
been doing well post surgery until a few weeks ago, when he 
began experiencing severe pain in that shoulder.  He was seen 
in the emergency room 11 days ago and received a cortisone 
shot in the shoulder.  He complained of continued pain.  He 
reported some intermittent temperatures at home but did not 
report any redness.  He said it was very painful to raise the 
shoulder.  He had very limited motion in his shoulder.  The 
physician could only abduct him to around 70 degrees.  There 
was very minimal internal and external rotation which was not 
painful.  However, abduction and internal rotation were quite 
painful for him.  The excision of the shoulder was well 
healed and showed no erythema or warmth about it.  The doctor 
appreciated no fluctuance about his shoulder.  X-ray showed 
his hemiarthroplasty was in acceptable position.  The 
assessment was status post left shoulder hemiarthroplasty.  
The physician recommended ruling out infection with further 
testing.  

Subsequent treatment records from April 2005 suggested that 
the veteran was told he may need arthrocentesis in the 
future.  Physical examination revealed the left shoulder to 
be tender on palpation with some swelling and limited range 
of motion after 60 degrees elevation of left arm.  There was 
no neurological or vascular deficit.  A May 2005 treatment 
record noted him to be six months post arthroplasty.  He 
continued to complain of pain in a rotator cuff distribution.  
He was noted to have been sent for lab work, with the 
examining physician opining that after review of the 
findings, that he or she did not believe the veteran was 
infected.  However, the veteran continued to have pain.  His 
range of motion was about 80 degrees of abduction and forward 
elevation.  

The report of a July 2005 VA examination revealed the veteran 
to have undergone a left shoulder hemiarthroplasty in October 
2004 secondary to a failed rotator cuff tear.  He stated that 
he had increasing pain and disability in the left upper 
extremity.  He indicated this pain began when he was in a 
magnetic resonance imaging (MRI) study in 1995 and had his 
left arm tied over his head and felt it "pop."  Since then, 
he has had problems with the rotator cuff.  He had the first 
surgery in 1996 and subsequent surgery in 2004.  He described 
daily pain.  He had pain with any motion of the left 
shoulder.  He stated that this was severely disabling.  He 
took Percocet for pain.  He had very limited function of the 
left upper extremity and was unable to reach and get any 
object over his head.  He was unable to get a drink out of 
the refrigerator with his left arm.  His arm hurt daily with 
any type of activity.  It was better with rest.  He took 800 
milligrams of Ibuprofen with minimal relief.  He also took 
Percocet at night.  He did not use any assistive device.  

Physical examination revealed the veteran to have a well 
healed scar over the left shoulder.  There were no signs of 
infection and his skin was intact.  His range of motion of 
the left shoulder revealed 30 degrees active forward flexion, 
30 degrees active abduction, 0 degrees active internal 
rotation, and 20 degrees active external rotation.  He did 
extend to neutral.  Passive range of motion was as follows:  
50 degrees forward flexion, 80 degrees abduction, 0 degrees 
internal rotation, 20 degrees external rotation and extension 
to neutral.  He could adduct both actively and passively to 
15 degrees.  He was tender over the proximal humerus.  He had 
pain with both active and passive motion.  He also had pain 
with repetitive use and also had no limitation of motion with 
repetitive use.  His motor strength with abduction was 4/5 
with pain.  He was otherwise neurologically intact in the 
left upper extremity and had a palpable pulse.  X-rays showed 
a hemiarthroplasty in good position.  The assessment was 
chronic rotator cuff tear left shoulder status post left 
shoulder hemiarthroplasty.  

The impression rendered in the July 2005 VA examination was 
of severe limitation of the left shoulder after 
hemiarthroplasty.  The examiner told him that a good result 
would be to be able to get to his head and to his back 
pocket.  He was unable to do this with his shoulder.  He had 
daily flare ups that limited his activities of daily living.  
Since his last examination his condition deteriorated to the 
point that he was having pain with minimal activity and 
severe limitation of motion.  The examiner stated that there 
was pain on motion.  It was conceivable that pain could 
further limit function as described particularly after using 
the arm.  It was not feasible however to attempt to express 
any of this in terms of additional limitation of motion as 
these matters could not be determined to any degrees of 
medical certainty.  

In September 2005 he was seen for a refill of the 
prescription for his left shoulder pain.

The veteran submitted two statements in October 2005 alleging 
that his left shoulder disability should be rated at 40 
percent disabling.  He also stated that because of 
aggravation of the skeletal system, surgery was necessary.  
Along with these statements, the veteran submitted a page of 
VA future appointments indicating that he would be seen by a 
vascular surgery clinic in October 2005, optometry follow up 
in January 2006, podiatry overbook in January 2006 and 
orthopedic overbook in January 2006.  A list of active 
medications was also printed on this page.  

In February 2006 the veteran was seen at the emergency room 
needing a refill of medications for his left shoulder pain 
and was also given a shot of Toradol for pain.  Physical 
examination revealed surgical scar at the left shoulder, 
tenderness to palpation, no erythema or redness and decreased 
range of motion.  The veteran was assessed with chronic left 
shoulder pain and given an injection with considerable 
improvement of symptoms.  

A February 2006 X-ray of the left shoulder revealed the left 
humeral head prosthesis seen.  Appropriate alignment at both 
the AC and glenohumeral joints were unchanged from April 
2005.  There was no acute bony or soft tissue abnormality 
noted since the older exam.  

In March 2006 the veteran was again seen at the emergency 
room requesting Toradol injections for his chronic left 
shoulder pain.  The injection was given, and plans were made 
to have him get his injections via another VA clinic besides 
the emergency room.  He presented to the VA nursing clinic in 
early April 2006 for complaints of left shoulder pain which 
he stated was at a level 9 out of 10 in intensity.  The pain 
was sharp and tender and interfered with physical activity.  
He stated that nothing helped it.  He was injected with 
Toradol and prescribed other medications.  He said he wanted 
to have surgery on the shoulder.  Later in April 2006 he was 
seen for complaints of chronic left shoulder pain, with the 
physician noted to have reviewed his records.  He was noted 
to be status post hemi-arthroplasty in October 2004 and was 
noted to be prescribed medications which he claimed were 
ineffective.  He described his pain as severe, constant and 
throbbing in nature.  He also had restricted movement with 
his left arm.  Physical examination revealed old surgical 
scars of the left shoulder and left rotator cuffs diffusely 
tender to palpation.  He was assessed with chronic left 
shoulder pain following left hemiarthroplasty.  

On follow-up in May 2006 the veteran's left shoulder pain was 
described as being at a level 6.  He continued to take 
prescription pain medication (Percocet).  In June 2006 he was 
seen at the emergency room for his left shoulder with 
complaints of sometimes having recurrent pain when the 
shoulder is touched.  It did not always happen, but there 
were times when even rubbing his shoulder could cause extreme 
pain.  He took 1 Percocet which did not help, but felt he 
should not take 2.  His pain was 8/10 at present.  He had 
these bouts of severe pain about once a week.  Physical 
examination revealed his range of motion to be decreased with 
pain and he could only elevate his arm 20-30 degrees. 

An October 2006 record revealed him to be experiencing left 
shoulder pain at a level of 5/10.  He indicated it interfered 
with sleeping and physical activities.  The pain level was 
unacceptable to him.  

After review of the evidence, the Board finds that with 
consideration of the benefit of the doubt, the veteran's left 
shoulder disability as of February 2005, warrants an 
increased rating to 40 percent, but no more.  This is based 
on the evidence suggesting that after he underwent his 
surgery in October 2004, the end result appears to be failed 
surgery with restrictions of motion and pain to such extent, 
that the left shoulder arguably more closely resembles an 
unfavorable ankylosis with abduction limited to 25 degrees 
from the side.  

Although the records from February 2005 did not clearly state 
a specific limitation of motion, it did reflect that there 
was a limitation of motion that affected his ability to 
safely participate in aqua therapy and that he required close 
supervision.  A clearer picture of the increased severity of 
the disability is shown in April 2005, when the veteran 
reported that it was very painful to raise his shoulder with 
any abduction and internal rotation described as quite 
painful.  The question of an active infection of the shoulder 
was raised, but was later found to not exist.  Other records 
from April 2005 suggested that he might need arthrocentesis.  
The July 2005 VA examination sets forth clearer findings 
regarding restricted motion, which includes a finding of 30 
degrees of active abduction, but with pain on motion.  The 
examiner could not however, express the amount of additional 
limitation of motion due to the pain.  More recently the 
physical examination findings from a June 2006 record 
revealed he could only raise his arm up to 20 to 30 degrees, 
and his pain level was severe, at a level 8 out of 10.  

The restricted motion, particularly that of abduction, is of 
such extent that the disability now arguably most closely 
resemble an unfavorable ankylosis limiting abduction to 25 
degrees, which warrants a 40 percent rating for the minor 
arm.  Again any amount of abduction appears to have been very 
painful as per the April 2005 treatment record, thus with 
consideration of additional limitation from pain as per 
DeLuca, it appears to resemble this amount of ankylosis.   

In sum, the Board concludes that reasonable doubt and 
application of Deluca and 38 C.F.R. § 4.7 permit a 40 percent 
rating for the veteran's left shoulder disability.  The 
evidence however does not suggest that the veteran has a 
nonunion or loss of head of the humerus of the left shoulder, 
which would permit a higher rating.  Of note, the most recent 
X-ray of February 2006 revealed the left humeral head 
prosthesis seen.  Appropriate alignment at both the AC and 
glenohumeral joints were unchanged and there was no acute 
bony or soft tissue abnormality noted.  

Extraschedular Consideration

The Board has also reviewed the record under the provisions 
38 C.F.R. § 3.321.  The Board concludes that there is no 
evidence warranting further action on this question.  There 
is no evidence demonstrating that the service-connected left 
shoulder disorder markedly interferes with employment, as he 
is shown to be retired due to his age.  There is also no 
evidence of frequent hospitalizations due to this disability.  
Accordingly, the Board finds that the disability at issue 
does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R.
§ 3.321(b) (2006).


ORDER

A disability evaluation in excess of 20 percent for residuals 
of a torn rotator cuff, left shoulder, is denied from 
November 1, 1996 to February 1, 2005.

As of February 1, 2005, a disability evaluation of 40 percent 
is granted for residuals of a torn rotator cuff, left 
shoulder, subject to the controlling criteria applicable to 
the payment of monetary awards.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


